99 F.3d 1132
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Terry LITTLE, Defendant-Appellant.
No. 96-7188.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1996.Decided Oct. 25, 1996.

James Terry Little, Appellant Pro Se.
avid Bernard Smith, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying Appellant's motion for production of transcripts at the Government's expense.  See 28 U.S.C. § 753(f) (1994).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   United States v. Little, No. CR-94-49 (M.D.N.C. July 15, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED